

Exhibit 10.17


LONG-TERM INCENTIVE AGREEMENT


This Long-Term Incentive Agreement (the “Agreement”) is entered into as of
December  18, 2019 (the “Effective Date”) by and between Valero Energy
Corporation, a Delaware corporation (“Valero”), and R. LANE RIGGS, Executive
Vice President and Chief Operating Officer (the “Officer”).


Whereas, the Compensation Committee of the Board of Directors of Valero has
approved a long-term incentive compensation arrangement between Valero and the
Officer.


Now, therefore, the parties hereto wish to memorialize the terms and conditions
of the compensation arrangement by the execution and delivery of this Agreement,
and the parties hereby agree as follows.


1.
Certain Defined Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meanings given to them in the Valero Energy Corporation
2011 Omnibus Stock Incentive Plan (the “Plan”).



2.
Long-Term Incentive Awards. For so long as the Officer remains an employee of
Valero (or one of its Affiliates) continuously from the Effective Date through
each of the grant dates listed in the table below (each, a “Grant Date”), Valero
agrees to grant to the Officer, on each Grant Date, shares of Restricted Stock
(“Restricted Shares”) having the respective aggregate Fair Market Value listed
in the table below. The Restricted Shares shall vest (become nonforfeitable) in
increments, subject to Section 4 below, on the vesting dates (each, a “Vesting
Date”) scheduled below.



Grant Date
Aggregate FMV
Vesting Dates
Dec. 18, 2019
$1,000,000
in equal 1/3 increments on:
 
 
Dec. 18, 2020
 
 
Dec. 18, 2021
 
 
Dec. 18, 2022
 
 
 
Feb. 26, 2020
$2,000,000
in equal 1/3 increments on:
 
 
Feb. 26, 2021
 
 
Feb. 26, 2022
 
 
Feb. 26, 2023
 
 
 
Feb. 23, 2021
$2,000,000
in equal 1/2 increments on:
 
 
Feb. 23, 2022
 
 
Feb. 23, 2023





3.
Restricted Stock Agreements. On each Grant Date, Valero and the Officer shall
enter into a Restricted Stock Agreement substantially in the form of the
agreement attached hereto as Exhibit A.









Page 1



--------------------------------------------------------------------------------




4.
Termination of Employment.

A.
Voluntary Termination, Termination for “Cause”. If the Officer’s employment is:

(i) voluntarily terminated by the Officer, including termination in connection
with the Officer’s voluntary early retirement (i.e., prior to age 60), or
(ii)
terminated by Valero for “Cause” (as defined in the Plan),

then those Restricted Shares that are outstanding and have not vested as of the
effective date of the Officer’s termination of employment shall thereupon be
forfeited.
B.
Death or Disability. If the Officer’s employment is terminated as a result of
his death or disability, then any outstanding Restricted Shares held by the
Officer that remain unvested as of the date of his death or disability shall
immediately vest and become non-forfeitable as of such date.

5.
Cash Payment Election. Effective on any Vesting Date, the Officer may elect to
receive up to 50% of the after-tax value of the aggregate number of shares of
Restricted Stock vesting on such Vesting Date in cash, with the remainder paid
in shares of Common Stock. Example:

•
assume that the Officer is entitled to receive 4,000 shares of Common Stock on a
Vesting Date,

•
assume that the 4,000 shares have an aggregate tax value of $380,000
(4,000 shares times an assumed $95 FMV per share on the Vesting Date), and the
Officer has made a tax withholding election of 39.6%,

•
the after-tax value of the 4,000 shares of Common Stock awarded on the Vesting
Date is $229,520 ($380,000 times 60.4%),

•
the Officer may elect to receive up to $114,760 ($229,520 times 50%) in cash on
the Vesting Date.



6.
No Assignment. This Agreement and the Officer’s rights and interests granted by
this Agreement are of a personal nature, and, except as expressly permitted
under the Plan, Officer’s rights with respect thereto may not be sold,
mortgaged, pledged, assigned, transferred, conveyed or disposed of in any manner
by Officer. Any such attempted sale, mortgage, pledge, assignment, transfer,
conveyance or disposition is void, and Valero will not be bound thereby.



7.
Interpretation of Terms. The terms and conditions of this Agreement shall
prevail over any conflicting provisions in the Plan.



8.
Employment at Will. This Agreement is not an employment contract. Neither this
Agreement nor any Restricted Stock Agreement entered into pursuant to this
Agreement shall confer upon the Officer any right with respect to the
continuance of the Officer’s employment by Valero or any of its subsidiaries or
affiliates.



9.
Successors. This Agreement shall be binding upon any successors of Valero and
upon the beneficiaries, legatees, heirs, administrators, executors, legal
representatives, successors and permitted assigns of Officer.



10.
Governing Law. This Agreement shall be construed under and governed by the laws
of the State of Texas.









Page 2



--------------------------------------------------------------------------------




Executed as of the Effective Date stated above.




VALERO ENERGY CORPORATION




by:     /s/ Joseph W. Gorder                
Joseph W. Gorder
Chief Executive Officer






    /s/ R. Lane Riggs                
R. LANE RIGGS










Page 3



--------------------------------------------------------------------------------





Exhibit A


Form of RESTRICTED STOCK AGREEMENT


This Restricted Stock Agreement (this “Agreement”) is between Valero Energy
Corporation (“Valero”), and R. Lane Riggs, an employee of Valero or one of its
Affiliates (“Employee”), who agree as follows:


1.    Introduction. Pursuant to that certain Long-Term Incentive Agreement dated
as of Dec. 18, 2019 (the “LTI Agreement”) and the Valero Energy Corporation
[___] Omnibus Stock Incentive Plan (as may be amended, the “Plan”), on
«Grant_Date», Employee was awarded «Shares_Granted» shares of Common Stock of
Valero under the Plan as Restricted Stock (“Restricted Stock”). The parties
hereby enter into this Agreement to evidence the terms, conditions and
restrictions applicable to the Restricted Stock.


2.    The Plan, the LTI Agreement, Restrictions, Vesting. The terms and
conditions of the Plan and the LTI Agreement are incorporated herein by
reference for all purposes, and Employee hereby agrees to the terms and
conditions stated therein applicable to the Restricted Stock and the rights and
powers of Valero and the Committee as provided therein. In addition, Employee
agrees as follows:


2.01 Except to the extent otherwise provided in the Plan or this Agreement,
shares of Restricted Stock issued to Employee under the Plan may not be sold,
exchanged, pledged, hypothecated, transferred, garnished or otherwise disposed
of or alienated prior to vesting.


2.02 Except to the extent otherwise provided in the Plan, Employee’s rights to
and interest in the shares of Restricted Stock described herein shall vest and
accrue to Employee in the following increments: [insert vesting schedule
applicable to the Grant].


2.03 Employee agrees that in lieu of certificates representing Employee’s shares
of Restricted Stock, the Restricted Stock and any Shares issuable in connection
with their vesting may be issued in uncertificated form pursuant to the Direct
Registration Service of Valero’s stock transfer agent.


2.04 If, as the result of a stock split, stock dividend, combination of shares
or any other change, including an exchange of securities for any reason, the
Employee shall be entitled to new or additional or different shares of stock or
securities, such stock or securities shall be subject to the terms and
conditions of the Plan and this Agreement.


3.    Dividends and Voting. The outstanding shares of Restricted Stock shall
enjoy the rights and privileges (including voting rights and the right to
receive dividends) described in Section 6.4(b)(ii) of the Plan.


4.    Limitation. The Employee shall have no rights with respect to any shares
of Restricted Stock not expressly conferred by the LTI Agreement, the Plan or
this Agreement.


5.    Miscellaneous. All capitalized terms contained in this Agreement shall
have the definitions set forth in the LTI Agreement or the Plan unless otherwise
defined herein. This Agreement shall be binding upon the parties hereto and
their respective beneficiaries, heirs, administrators, executors, legal
representatives and successors.


6.    Code Section 409A. The issuance of shares under this Award shall be made
on or as soon as reasonably practical following the applicable date of vesting,
but in any event no later than the 15th day of the third month following the end
of the year in which the applicable date of vesting occurs. With respect to the
receipt of dividends, the payment of dividends shall be made by the last day of
the fiscal quarter during which dividends on Valero common stock are paid, but
in any event by no later than the 15th day of the month following the end of the
year in which the applicable dividends on Valero common stock are paid. This
Agreement and the award evidenced hereby are intended to comply, and shall be
administered consistently, in all respects with Section 409A of the Internal
Revenue Code and the regulations promulgated thereunder to the extent applicable
to the Employee. If necessary in order to ensure such compliance, this Agreement
may be reformed consistent with guidance issued by the Internal Revenue Service.






Exhibit A

--------------------------------------------------------------------------------






Effective as of the ___ day of ____________, 20___.


VALERO ENERGY CORPORATION




______________________________________
name:
title:


______________________________________
R. Lane Riggs
Employee








Exhibit A